
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1311
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Mr. Cohen (for
			 himself and Mr. Farr) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Expressing support for the charitable
		  collection and good samaritan distribution to uninsured, low-income Americans
		  of Food and Drug Administration-approved, medically appropriate, non-expired,
		  non-narcotic prescription medications by non-profit organizations licensed to
		  dispense such medications.
	
	
		Whereas millions of Americans are uninsured or
			 underinsured;
		Whereas millions of Americans struggle daily to manage
			 their health including serious chronic diseases like asthma, diabetes, heart
			 disease, cancer, stroke, and arthritis;
		Whereas over 100,000,000 Americans have incomes below 200
			 percent of the Federal poverty level and cannot afford essential
			 medications;
		Whereas billions of dollars worth of in-date, usable
			 medicine is unnecessarily wasted in the United States health care system each
			 year; and
		Whereas pharmaceutical manufacturers’ humanitarianism and
			 philanthropy expresses itself in billions of dollars annually in medication
			 that assists low-income Americans: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)encourages pharmaceutical manufacturers,
			 health care professionals, and institutions providing health care to make
			 charitable donations of Food and Drug Administration-approved, medically
			 appropriate, non-expired, non-narcotic prescription medications to non-profit
			 organizations whose primary mission is to fill prescriptions for low-income
			 Americans;
			(2)supports exempting
			 pharmaceutical companies from civil or criminal liability arising from the
			 donation of medications that the pharmaceutical companies donate in good faith
			 to non-profit organizations for ultimate distribution to needy individuals,
			 assuming there is no gross negligence or intentional misconduct on the part of
			 the pharmaceutical company; and
			(3)encourages the
			 Secretary of the Department of Health and Human Services to convene a working
			 group of appropriate officers and employees of the Department of Health and
			 Human Services to develop plans to facilitate the creation and operation of
			 non-profit organizations able to achieve the goals of this resolution.
			
